Citation Nr: 0516028	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-21 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Altoona, 
Pennsylvania


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active duty from November 1961 to November 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Altoona, Pennsylvania, which denied the veteran's enrollment 
in the VA healthcare system.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability and his annual income exceeds VA's means test 
threshold; he is in priority group 8.

2. The veteran's application for enrollment in the VA health 
care system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical health care system.  38 
C.F.R. § 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA health care 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36 (a) (2004).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based on 
enumerated priorities, with nonservice connected veterans 
assigned the lowest priority, category 8. 38 C.F.R. § 17.36 
(b) (2004).  Beginning January 17, 2003, VA will enroll all 
priority categories of veterans except those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003. 38 C.F.R. § 17.36 (c) (2004) (emphasis 
added).  A veteran may apply to be enrolled in the VA health 
care system at any time; however, the veteran who wishes to 
be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  38 
C.F.R. § 17.36 (d) (2004).

In this case, the veteran's application for enrollment in 
VA's health care system was received after January 17, 2003.  
He has acknowledged that he filed his application after that 
date.  He did not submit financial data in conjunction with 
his application noting that his family income exceeded the 
means test threshold.  Based on his status as a nonservice 
connected veteran and the explanation of his financial 
status, he was assigned to priority group 8.  The veteran 
does not disagree with the date of receipt of his 
application, or his assignment to priority group 8.  Rather, 
he argues that all veterans should be entitled to health 
care.  He noted that he was retired and had recently lost his 
healthcare benefits after 33 years of employment.  

Unfortunately, due to VA's limited resources, the Secretary 
has chosen to restrict enrollment to veterans in priority 
group 8 not already enrolled as of January 17, 2003.  The 
veteran's application was received subsequent to this date, 
and as a category 8 veteran he is ineligible for enrollment 
under the applicable regulation.  As the law and not the 
evidence of record is dispositive in this case, the claim 
must be denied because of the lack of legal entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  However, the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159 (d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply. 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, because of the lack of legal entitlement, the Board 
finds that VCAA does not apply.


ORDER

Eligibility for enrollment in the VA medical health care 
system is denied.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


